

117 HRES 451 IH: Expressing support for the designation of May 2021 as “National Brain Tumor Awareness Month”.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 451IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Quigley (for himself and Mr. Brown) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May 2021 as National Brain Tumor Awareness Month.Whereas more than an estimated 84,000 individuals will be diagnosed with a primary brain tumor in the United States in 2021, and an estimated 87,240 individuals in the United States were diagnosed with a primary brain tumor in 2020;Whereas in the United States, brain tumors are the—(1)leading cause of death from cancer in children who are under 14 years of age and teens who are under 19 years of age; and(2)third leading cause of death from cancer in young adults who are between 20 and 39 years of age;Whereas the average 5-year survival rate for an individual in the United States following the diagnosis of a primary malignant brain tumor is only 36 percent;Whereas it is estimated that 18,600 individuals in the United States will die as a result of a malignant brain tumor in 2021; Whereas brain tumors may be malignant or benign but can be life-threatening in either case;Whereas, as of the date of introduction of this resolution, approximately 700,000 individuals in the United States are living with a brain tumor;Whereas treatment of brain tumors is complicated by the fact that more than 130 types of brain tumors exist;Whereas the treatment and removal of brain tumors present significant challenges due to the uniquely complex and fragile nature of the brain;Whereas brain tumors affect the primary organ in the human body that controls not only cognitive ability, but the actions of every other organ and limb in the body, leading to brain tumors being described as a disease that affects the whole individual;Whereas brain tumor research is supported by a number of private, nonprofit research foundations and by Federal medical research institutions;Whereas basic research may fuel advancements and development of new treatments for brain tumors;Whereas obstacles to the development of new treatments for brain tumors remain, and there are limited strategies for the screening or early detection of brain tumors;Whereas, despite the high number of individuals diagnosed with a brain tumor every year and the devastating prognoses for those individuals, only 5 drugs and 1 medical device are approved by the Food and Drug Administration to treat brain tumors;Whereas the mortality rates associated with brain tumors have changed little during the 30-year period preceding the date of introduction of this resolution;Whereas there is a need for greater public awareness of brain tumors, including the difficulties associated with research on brain tumors and the opportunities for advances in brain tumor research and treatment; andWhereas May 2021, during which brain tumor advocates nationwide unite in awareness, outreach, and advocacy activities, is an appropriate month to recognize as National Brain Tumor Awareness Month: Now, therefore, be it That the House of Representatives—(1)supports the designation of National Brain Tumor Awareness Month;(2)encourages increased public awareness of brain tumors to honor the individuals who have lost their lives to a brain tumor or currently live with a brain tumor diagnosis;(3)supports efforts to develop better treatments for brain tumors that will improve the quality of life and the long-term prognoses of individuals diagnosed with a brain tumor;(4)expresses its support for individuals who are battling brain tumors, as well as the families, friends, and caregivers of those individuals; and(5)urges a collaborative approach to brain tumor research, which is a promising means of advancing understanding of, and treatment for, brain tumors.